EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter

1.	Claims 1-15 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 

3.	The objection to the drawing set forth in the Non-Final Office Action mailed on 10/28/2020 has been withdrawn because of the amendment filed on 3/01/2021.

4.	Applicant’s remarks/amendments filed 3/01/2021, with respect to the rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and finds the claims allowable because of the amendment filed on 3/01/2021. 

Applicant argues on page 8 of the remarks regarding the rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, that, “Claims 1-14 stand rejected under 35 U.S.C. § 112(b). Without acquiescing to the merits of this allegation, Applicant has amended claims 1, 13, and 14 to provide additional clarity and to address this rejection. Thus, Applicant respectfully requests that the rejection of claims 1-14 be reconsidered and withdrawn.”

Applicant’s argument regarding the rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is persuasive because of the amendment filed on 3/01/2021. Therefore, the rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn. 

5.	Applicant’s remarks/amendments filed 3/01/2021, with respect to the rejection of claims 1-14 under 35 U.S.C. § 102(a) (1) as being allegedly anticipated by Snoeren et al (US 2005/0013471 A1) have been fully considered and finds the claims allowable because of the amendment filed on 3/01/2021. 

Applicant argues on page 9-10 of the remarks regarding the rejection of claims 1, 13 and 14 under 35 U.S.C. § 102(a) (1) as being allegedly anticipated by Snoeren et al (US 2005/0013471 A1), that, “However, Snoeren’s grey scale registration technique is not directed to and fails to otherwise address issues related to a quantitative determination of physiological tissue parameters, as recited in Applicant’s independent claims (Page 9 of the remarks)….
Thus, Snoeren’s acquisition parameters are determined as part of a post-processing operation that attempts to improve upon the registration of medical images after the images have been acquired. In contrast, Applicant’s independent claims as amended clarify that the different signal parameters include physiological parameters that actually influence an MR signal used to perform MR image acquisition. Said another way, Applicant’s independent claims as amended describe a process in which parameters are determined that are used for acquiring the MR images, whereas Snoeren’s registration technique aims to fix issues after a medical image has already been acquired to present the registered images to improve upon abnormality detection. See Snoeren Abstract and para. [0015].
Therefore, Snoeren does not disclose each and every feature of independent claims 1, 13, and 14 as amended, and thus Snoeren cannot be said to anticipate the independent claims. Dependent claims 2-12 are likewise allowable at least based upon their dependency from independent claim 1. Accordingly, Applicant respectfully requests that the rejection of claims 1-14 under 35 U.S.C. § 102(a) (1) be withdrawn (Page 10 of the Remarks)”.

Applicant’s argument regarding the rejection of independent claim 1, 13 and 14 under 35 U.S.C. § 102(a) (1) as being allegedly anticipated by Snoeren et al (US 2005/0013471 A1) is persuasive because of the amendment filed on 3/01/2021. Therefore, the rejection of claim 1, 13 and 14 has been withdrawn. Claims 1, 13 and 14 are now allowed. 

Claims 1-15 are allowed in view of the applicant’s amendment filed 3/01/2021. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

in a computer determining a signal model with m different signal parameters, the m different signal parameters comprising physiological tissue parameters that influence an MR signal used to perform MR image acquisition of the examination subject;….
in said computer, generating a lookup table with a plurality of table entries, wherein each one of the plurality of table entries assigns an N-dimensional tuple of synthesized signal model values that are calculated using the signal model to an m-dimensional tuple of the m different signal parameters;
in said computer, sorting the lookup table that has been generated according to a defined criterion to produce a sorted lookup table;

Snoeren et al. (US 20050013471 A1) is regarded as the closest prior art to the invention of claim 1. Snoeren discloses, “Methods and systems grayscale registration of two or more medical images such as mammograms for facilitating visual comparison thereof and enhancing the speed and reliability of CAD detection of medical abnormalities (Paragraph [0003]) Line 3-7). The various acquisition models described herein take into account many of the most relevant steps in the image acquisition that influence pixel value differences between images. The parameter-based model provides a transform function or lookup table TA,B(gA) to transform or register pixel values in one image to those on another image. The methods are particularly suited for temporal comparisons of medical images such as mammograms (Paragraph [0017] Line 1-8). FIG. 1A shows an outside view of a computer aided diagnostic (CAD) system 100, such as an Image Checker M1000 from R2 Technology, Inc., for assisting in the identification of suspicious lesions in medical images such as mammograms. CAD system 100 generally includes a CAD processing unit 102 and a viewing station 104.The CAD processing unit 102 receives at least two mammogram images of a same or similar view of the same breast (tissue), taken at different times in order to facilitate comparison of multiple medical images. The CAD processing unit 102 then processes the digitized and/or digital images to register the images relative to each other and outputs grayscale registered digital images for viewing at the viewing station 104 (Paragraph [0041] Line 1-18). FIG. 4 shows four plots or panels that illustrate the steps of image acquisition in a computer determining a signal model with m different signal parameters, the m different signal parameters comprising physiological tissue parameters that influence an MR signal used to perform MR image acquisition of the examination subject; in said computer, generating a lookup table with a plurality of table entries, wherein each one of the plurality of table entries assigns an N-dimensional tuple of synthesized signal model values that are calculated using the signal model to an m-dimensional tuple of the m different signal parameters; in said computer, sorting the lookup table that has been generated according to a defined criterion to produce a sorted lookup table” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 2-12 and 15 are allowed by virtue of their dependence from claim 1. 

Regarding claim 13, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a computer configured to determine a signal model with m different signal parameters, the m different signal parameters comprising physiological tissue parameters that influence an MR signal used to perform MR image acquisition of an examination subject;…..
generate a lookup table with a plurality of table entries, wherein each entry assigns an N-dimensional tuple of synthesized signal model values to an m-dimensional tuple of the m different signal parameters that have been calculated using the signal model;
sort the lookup table that has been generated according to a defined criterion to produce a sorted lookup table;

a computer configured to determine a signal model with m different signal parameters, the m different signal parameters comprising physiological tissue parameters that influence an MR signal used to perform MR image acquisition of an examination subject;…..generate a lookup table with a plurality of table entries, wherein each entry assigns an N-dimensional tuple of synthesized signal model values to an m-dimensional tuple of the m different signal parameters that have been calculated using the signal model; sort the lookup table that has been generated according to a defined criterion to produce a sorted lookup table” and also in combination with all other elements in claim 13 distinguish the present invention from the prior art. 

Regarding claim 14, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

determine a signal model with m different signal parameter, the m different signal parameters comprising physiological tissue parameters that influence an MR signal used to perform MR image acquisition of an examination subject;……
generate a lookup table with a plurality of table entries, wherein each entry assigns an N-dimensional tuple of synthesized signal model values to an m-dimensional tuple of the m different signal parameters that have been calculated using the signal model;
sort the lookup table that has been generated according to a defined criterion to produce a sorted lookup table;
determine a signal model with m different signal parameter, the m different signal parameters comprising physiological tissue parameters that influence an MR signal used to perform MR image acquisition of an examination subject;……generate a lookup table with a plurality of table entries, wherein each entry assigns an N-dimensional tuple of synthesized signal model values to an m-dimensional tuple of the m different signal parameters that have been calculated using the signal model; sort the lookup table that has been generated according to a defined criterion to produce a sorted lookup table;” and also in combination with all other elements in claim 14 distinguish the present invention from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Le et al. (US 20160178787 A1) discloses, “HYBRID IMAGE OF EARTH FORMATION BASED ON TRANSIENT ELECTROMAGNETC MEASUREMENTS-a method for imaging an the m different signal parameters comprising physiological tissue parameters that influence an MR signal used to perform MR image acquisition of the examination subject and …. generating a lookup table with a plurality of table entries, wherein each one of the plurality of table entries assigns an N-dimensional tuple of synthesized signal model values that are calculated using the signal model to an m-dimensional tuple of the m different signal parameters as the independent claim recites”.

Kaditz et al. (US 10194829 B2) discloses, “Fast scanning based on magnetic resonance history-the described embodiments relate to performing non-invasive medical imaging (such as computed tomography, ultrasound or MR imaging) based on longitudinal imaging histories of the one or more individuals and/or the medical histories of the individuals (Column 1 Line 53-generate a lookup table with a plurality of table entries, wherein each one of the plurality of table entries assigns an N-dimensional tuple of synthesized signal model values that are calculated using the signal model to an m-dimensional tuple of the m different signal parameters as the independent claim recites”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/NASIMA MONSUR/Primary Examiner, Art Unit 2866